Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.928 Filed 07/07/20 Page 1 of 26




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


  LEON DOUGLAS #132125,

        Plaintiff,                         Hon. Robert J. Jonker

  v.                                       Case No. 1:15-cv-00041-RJJ-PJG


  CARMEN PALMER, et al.,

        Defendants,
  ________________________________/


                                 APPENDIX B
      Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.929 Filed 07/07/20 Page 2 of 26

                                                                           EFFECTIVE DATE         NUMBER
            MICHIGAN DEPARTMENT OF CORRECTIONS
                                                                           03/21/11               04.07.112
          POLICY DIRECTIVE
SUBJECT                                                                    SUPERSEDES
PRISONER PERSONAL PROPERTY                                                 04.07.112 (12/29/10)
                                                                           AUTHORITY
                                                                           791.203, 791.206, 800.42
                                                                           ACA STANDARDS
                                                                           4-4276, 4-4292, 4-4294, 4-4338, 4-4494
                                                                           PAGE        1    OF    9


    POLICY STATEMENT:

    General population prisoners in a Correctional Facilities Administration (CFA) institution other than the Special
    Alternative Incarceration Facility shall be allowed to purchase and possess only that personal property which is
    authorized by this policy. Prisoner property at all institutions and during transit shall be properly handled to
    guard against fire, safety, and sanitation hazards and minimize the risk of property loss or damage.

    RELATED POLICIES:

    04.01.105       Reception Facility Services
    04.05.120       Segregation Standards
    04.07.110       State-Issued Items and Cell/Room Furnishings
    05.01.142       Special Alternative Incarceration Program

    POLICY:

    GENERAL INFORMATION

    A.      The personal property limitations set forth in this policy apply to prisoners in traditional general
            population housing units in CFA institutions. The personal property of prisoners housed in a
            Department medical in-patient facility/unit may be limited beyond that which is provided for in this policy
            with the approval of the Warden due to space limitations or, with approval of the Regional Medical
            Officer, for medical reasons. The personal property of prisoners in a Residential Treatment Program or
            the Secure Status Outpatient Treatment Program also may be limited beyond that which is provided for
            in this policy with the approval of the appropriate Qualified Mental Health Professional. Additional
            personal property limitations for prisoners in a reception facility are set forth in PD 04.01.105 “Reception
            Facility Services”.     The personal property limitations for prisoners in the Special Alternative
            Incarceration Facility are set forth in PD 05.01.142 “Special Alternative Incarceration Program”.

    B.      Employees shall take reasonable precautions to protect the property of prisoners; however,
            responsibility for safeguarding property rests with the prisoner. Prisoners shall store property in their
            cell or room in accordance with institutional procedures. The Department will not assume responsibility
            for lost, stolen, or damaged property. If the prisoner incurs a loss through no fault of his/her own, s/he
            may petition the institution's Prisoner Benefit Fund (PBF), as provided in PD 04.02.110 “Prisoner Benefit
            Fund”, or request reimbursement through the State Administrative Board, in accordance with
            OP 03.02.130-A “State Administrative Board Prisoner Property Reimbursement”.

    C.      Excessive prisoner property in housing units constitutes a fire hazard and creates sanitation,
            housekeeping, and security concerns. A prisoner in Level I or II shall not at any time have property
            which exceeds that which can be contained in one state-issued duffel bag or similarly sized container(s)
            authorized by the CFA Deputy Director and one footlocker if purchased by the prisoner. A prisoner in
            Level IV or V shall not have property which exceeds that which can be contained in one state issued
            duffel bag or similarly sized container(s) authorized by the CFA Deputy Director or, in Level IV, one
            footlocker if purchased by the prisoner. These limits apply to all of the prisoner's personal property,
            whether in his/her cell or stored elsewhere in the facility, except typewriters, excess allowable legal
            property, and medically necessary items authorized to be possessed by the prisoner pursuant to
      Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.930 Filed 07/07/20 Page 3 of 26
DOCUMENT TYPE                     EFFECTIVE DATE                 NUMBER
POLICY DIRECTIVE                  03/21/11                       04.07.112                      PAGE   2   OF   9


                PD 04.06.160 “Medical Details and Special Accommodation Notices” or PD 04.06.165 “Optometric
                Services”. These limits also apply to clothing items issued to the prisoner pursuant to PD 04.07.110
                “State-Issued Items and Cell/Room Furnishings”, except for special clothing items issued to wear on a
                work assignment.

    D.          Subject to other limitations set forth in this policy, prisoners may purchase, possess, and wear personal
                clothing, and purchase and possess other personal property items, only as set forth in the following
                attachments:

                1.      Attachment A - Level V.
                2.      Attachment B - Level IV.
                3.      Attachment C - Level I and II.

    E.          Authorized property items shall be available through the prisoner store as set forth in PD 04.02.130
                “Prisoner Store”, through the Securepak Program as set forth in PD 04.02.135 “Securepak Program”,
                from approved state-wide vendors or as approved by the Warden in the absence of a state-wide
                vendor, and as set forth in PD 05.03.118 “Prisoner Mail" for written material. Catalogs from which
                prisoners may order personal clothing shall be available for prisoner review. All allowable property must
                be purchased by prisoners through the prisoner store or Securepak Program or ordered through
                established institutional ordering procedures, including catalog orders from approved vendors, except
                for the following:

                1.      Allowable books, magazines, and newspapers may be purchased by members of the public,
                        including family members, as set forth in PD 05.03.118 “Prisoner Mail”. If the prisoner is
                        approved to take a correspondence course pursuant to PD 05.02.119 “Correspondence
                        Courses”, allowable publications and other instructional material (e.g., cassette tapes) may be
                        sent directly from the correspondence school. Catalogs may be received only if sent directly
                        from approved vendors of prisoner personal property at the facility at which the prisoner is
                        housed. All publications are subject to PD 05.03.118.

                2.      Calendars printed on the page(s) of an allowable publication and unbound calendars received
                        through the mail are permitted, subject to PD 05.03.118 “Prisoner Mail”.

                3.      Personal correspondence and photographs are permitted to be received from any source,
                        subject to PD 05.03.118 “Prisoner Mail”.

                4.      A prisoner shall be permitted to receive an approved wedding band given to him/her from the
                        intended spouse during a wedding ceremony performed within the facility.

                5.      Medically necessary items authorized pursuant to PD 04.06.160 “Medical Details and Special
                        Accommodation Notices” shall be permitted as set forth in that policy. Prescription glasses
                        authorized pursuant to PD 04.06.165 “Optometric Services” also shall be permitted as set forth
                        in that policy.

    F.          No item may exceed a limit of $75 in retail value (i.e., price for which the item is being sold, not
                including tax or shipping) unless it is specifically exempted from that limit by this policy or was
                authorized to be purchased prior to January 12, 1998. This limitation also applies to items on the
                Standardized Property List (Attachment D), unless the model listed exceeds $75. Required instructional
                material (e.g., book, cassette tape) for correspondence courses approved pursuant to PD 05.02.119
                “Correspondence Courses” or for college programming offered pursuant to PD 05.02.112 “Education
                Programs for Prisoners” may exceed the $75 limit.

    G.          This policy limits the quantity of certain items prisoners may possess. For those items, prisoners must
                dispose of items in their possession which are in excess of the quantity limit when receiving a new or
                replacement item.
         Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.931 Filed 07/07/20 Page 4 of 26
DOCUMENT TYPE                      EFFECTIVE DATE                 NUMBER
POLICY DIRECTIVE                   03/21/11                       04.07.112                      PAGE   3   OF   9


    LIMITATIONS ON PERSONAL CLOTHING

    H.          All clothing shall be machine washable and colorfast. A laundry service shall be available for the
                washing of prisoner personal clothing; prisoners are responsible for having their clothing laundered
                through that service. The CFA Deputy Director may authorize a fee to be charged for laundry services
                provided other than through Michigan State Industries (MSI). Under no circumstances shall clothing
                items be allowed to be sent out through the institution for repair or alteration.

    I.          Prisoners are allowed to purchase only those clothing items they are authorized by this policy to wear.
                However, prisoners shall be permitted to keep allowable clothing items which are not authorized to be
                worn if the prisoner had the item in his/her possession prior to January 12, 1998. Except for personal
                underwear items, personal clothing shall not be worn under state-issued clothing.

    J.          Except if authorized pursuant to Paragraph K, the following kinds of clothing are prohibited:

                1.      Clothing which resembles the pants, shirt or other top, jacket, or coat required to be worn by a
                        Department employee pursuant to PD 02.03.103 “Employee Uniforms". This includes
                        predominantly black clothing and predominantly gray shirts, pants, sweaters, and blouses.
                        Only coats and jackets which are predominantly black, gray, or navy blue, or which have
                        predominantly black, gray, or navy blue lining, are prohibited; however, a prisoner who
                        legitimately ordered and/or purchased a navy blue coat or jacket, or a coat or jacket with navy
                        blue lining, prior to the effective date of this policy which otherwise meets all requirements of
                        this policy shall be permitted to keep the coat or jacket and shall be permitted to wear it as
                        otherwise provided in this policy.

                2.      Clothing which resembles the clothing traditionally worn by persons who provide professional
                        services within a correctional facility. This includes clergy shirts and doctor/nurse uniforms
                        (e.g., "scrubs"; white lab coats).

                3.      Camouflage.

                4.      Hooded clothing.

                5.      Ski masks.

                6.      Mutilated and altered clothing. This does not include items that have been mended or repaired
                        provided the item retains its original design and intended use.

                7.      For male prisoners, clothing that is designated by the vendor as being for women/girls; for
                        female prisoners, clothing that is designated by the vendor as being for men/boys. This does
                        not apply to clothing designated as being for both genders/unisex.

                8.      Footwear over six inches in total height (measured from the inside from the top of the heel to
                        the highest point) or footwear with heels over two inches in height. New purchases shall not
                        contain shanks, air pumps, pockets, flashing lights, or gel. The CFA Deputy Director may
                        impose additional restrictions on footwear for reasons of custody or security. With prior
                        approval of the CFA Deputy Director or designee, a Warden may authorize the purchase of
                        footwear over six inches in total height or which is in excess of $75 if necessary due to the need
                        for a unique size.

                9.      Coats and jackets longer than knee-length or with drawstrings or hoods. Ponchos also are
                        prohibited. Winter coats and winter jackets shall not exceed $150 in retail value. However, with
                        prior approval of the CFA Deputy Director or designee, a Warden may authorize the purchase
                        of a winter coat or winter jacket exceeding $150, or a lightweight coat or jacket exceeding $75,
                        if necessary due to the need for a unique size.
         Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.932 Filed 07/07/20 Page 5 of 26
DOCUMENT TYPE                     EFFECTIVE DATE                  NUMBER
POLICY DIRECTIVE                  03/21/11                        04.07.112                      PAGE   4   OF   9


                10.     Winter gloves/mittens except if single-layered construction and either knit or cloth construction.
                        Suede, leather, and similar artificial materials are prohibited.

    K.          Prisoners shall be permitted to possess and wear personal winter coats, winter jackets, winter gloves,
                and winter mittens that were legitimately in their possession prior to January 12, 1998 provided they fit
                within allowable property limits, even if they are not machine washable or do not meet the requirements
                set forth in Paragraph J, numbers 1, 4, and 9 and the attachments to this policy. New personal winter
                coats or winter jackets and new personal winter gloves or winter mittens may be ordered only through
                established institutional ordering procedures and must comply with all requirements set forth in this
                policy. A prisoner may only have one personal winter coat or winter jacket and one pair of personal
                winter gloves or winter mittens in his/her possession at any time.

    L.          The institution shall provide civilian clothing to a prisoner for court appearances as set forth in
                PD 04.04.135 "Custodial Transportation of Offenders".

    LIMITATIONS ON PERSONAL PROPERTY OTHER THAN CLOTHING

    M.          Prisoners shall be permitted to possess legal property. Legal property is defined as follows:

                1.      Pleadings and other documents ordinarily filed with a court, research notes, exhibits, law books,
                        legal periodicals, and similar written documents and items that are necessary for litigation which
                        the prisoner is currently pursuing on his/her own behalf, subject to PD 05.03.118 “Prisoner
                        Mail”. This does not include law books and legal periodicals to which the prisoner has access
                        through the institutional law library. Unless otherwise specifically permitted in this paragraph,
                        this does not include material belonging to another prisoner. Examples of authorized material
                        include the following:

                        A.      Any lawsuit which has been filed by the prisoner but has not been finally disposed of by
                                a court.

                        B.      Any lawsuit which the prisoner is preparing for filing.

                        C.      Documents and correspondence pertaining to the prisoner’s pending grievances and
                                misconducts, including pending misconduct administrative appeals.

                        D.      Documents and correspondence pertaining to any pending lawsuit certified as a class
                                action, if the prisoner is a member of the class.

                        E.      Documents and correspondence pertaining to divorce and support, child visitation, and
                                child custody matters; these are considered pending litigation if the prisoner has minor
                                children even if a judgment has been entered.

                2.      Pleadings, transcripts, court orders, and court opinions arising out of the criminal case for which
                        the prisoner is currently serving, even if there is no pending litigation.

                3.      Court opinions and orders in any case. This includes an opinion or order in a case involving
                        another prisoner.

    N.          If the prisoner’s property exceeds allowable limits due to items claimed to be legal property, a hearing
                shall be conducted by a hearing officer from the State Office of Administrative Hearings and Rules to
                determine if the items are legal property and thus allowed to be possessed. Prisoners who have
                allowable excess legal property are required to store the property in footlockers designated for that
                purpose, which shall be purchased by the prisoner. A prisoner who lacks sufficient funds to purchase
                the footlocker shall be loaned the necessary funds; loaned funds shall be treated as an institutional
                debt. A prisoner who was loaned a fire-resistant Cortex container or a footlocker to store allowable
                excess legal property prior to the effective date of this policy may be permitted to keep it in lieu of
      Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.933 Filed 07/07/20 Page 6 of 26
DOCUMENT TYPE                      EFFECTIVE DATE                  NUMBER
POLICY DIRECTIVE                   03/21/11                        04.07.112                       PAGE   5   OF   9


                purchasing a footlocker until the prisoner transfers to another facility. A prisoner who has more than
                one footlocker designated for legal property may be required to store excess footlockers in an area
                designated by the Warden if the Warden determines there is insufficient storage space in the prisoner’s
                cell, room, or other housing area (e.g., bay). Upon request, a prisoner shall be provided reasonable
                access to his/her stored footlockers within two calendar days of staff receipt of the request. The
                prisoner also shall be allowed to exchange legal property in the stored footlockers for legal property
                stored in his/her possession.

    O.          The Standardized Property List (Attachment D) sets forth specific limitations, such as make and model,
                on the purchase of appliances and certain other allowable property items. Prisoners may purchase and
                possess items identified on the Standardized Property List only as set forth on that list, subject to other
                limitations set forth in this policy. However, a prisoner shall be permitted to keep an item legitimately
                purchased from a previous Standardized Appliance or Property List, or an appliance legitimately
                purchased prior to the issuance of a Standardized Appliance List, if that type of item is listed on the
                current Standardized Property List subject to the other limitations set forth in this policy, unless the CFA
                Deputy Director determines that the item poses a threat to the custody and security of the institution.

    P.          Subject to other limitations set forth in this policy, a prisoner shall be permitted to keep a typewriter
                legitimately purchased prior to July 15, 2003 unless it requires an accessory that is no longer available
                for purchase, or a disk or diskette, to operate. The prisoner also shall be permitted to purchase ribbons
                and other accessories approved by the CFA Deputy Director or designee for the typewriter through
                established institutional ordering procedures. If a new or replacement typewriter is ordered by the
                prisoner, the prisoner must dispose of the typewriter currently in his/her possession and, unless
                compatible with the new or replacement typewriter, its ribbons and other accessories when the new or
                replacement typewriter is received.

    Q.          Wardens shall designate vendors authorized to repair allowable appliances, if available, and other
                allowable property as determined by the Warden. Footlockers purchased from MSI shall be repaired
                only by MSI. All repairs must be processed by the prisoner through the institution in accordance with
                institutional procedures. The cost of the requested repair may not exceed the cost of purchasing the
                item new from the current Standardized Property List even if the item on the Standardized Property List
                is a different make or model or has different features. If a prisoner has an allowable item repaired
                through the institution by an authorized vendor, the prisoner shall be allowed to receive the repaired
                item when it is returned from the vendor except if the item has otherwise been altered or has any
                additional features or functions added. Except for repaired items returned from the vendor, prisoners
                are not permitted to receive used, reconditioned, or refurbished items.

    PROPERTY CONTROL

    R.          All appliances, footlockers, and personal clothing items, except for religious clothing items, shall be
                labeled or inscribed by staff with the prisoner's identification number prior to being given to the prisoner;
                this is not required for an appliance in which this information is electronically entered by the
                manufacturer in a manner accessible to staff (e.g., media player). Additional property items which must
                be labeled or inscribed by staff are identified in Attachments A through C. Other property items shall be
                labeled or inscribed only if requested by the prisoner. All labeling and inscribing shall be done neatly,
                using block numbers placed as inconspicuously as possible. Items shall be relabeled or reinscribed as
                necessary to ensure proper identification of ownership. It is the prisoner's responsibility to request
                relabeling or reinscription when necessary.

    S.          Prisoners are not allowed to store personal property on an assignment. Unless otherwise approved by
                the Warden, prisoners are allowed to possess only the following personal property on an assignment:

                1.      Personal underwear worn on the assignment. Personal shoes, winter coats, winter jackets,
                        winter gloves, and winter mittens also are allowed to be worn, unless a state-issued equivalent
                        is required to be worn on the assignment as a part of special assignment clothing.
      Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.934 Filed 07/07/20 Page 7 of 26
DOCUMENT TYPE                      EFFECTIVE DATE                  NUMBER
POLICY DIRECTIVE                   03/21/11                        04.07.112                        PAGE   6   OF   9


                2.      Rings, earrings, and watches worn on the assignment.

                3.      Religious symbols and emblems worn on the assignment if otherwise authorized to be worn by
                        this policy and PD 05.03.150 "Religious Beliefs and Practices of Prisoners", and worn in
                        accordance with PD 05.03.150.

                4.      Prosthetics, including medically necessary shoes, authorized to be possessed by the prisoner
                        pursuant to PD 04.06.160 "Medical Details and Special Accommodation Notices" and
                        prescription glasses received pursuant to PD 04.06.165 "Optometric Services".

                5.      Prescription medication authorized by the appropriate health care provider.

    T.          Wherever possible, prisoners should be permitted to pack their own property; they also should be
                allowed to accompany or carry their own property when moved to a different general population cell or
                room within a facility whenever possible. When it is necessary to move a prisoner without the prisoner
                being able to pack his/her own property, staff shall immediately secure the prisoner's property to
                safeguard it against theft. If the prisoner will be returning to his/her cell or room within two calendar
                days, the property may be left secured in the room or cell. Otherwise, staff shall pack, seal, receipt, and
                store the property in the property room or other secure area of the facility, as designated by the
                Warden. The receipt shall be given or forwarded to the prisoner within one calendar day after packing.

    U.          A prisoner shall not assist in packing another prisoner's property or be allowed access to another
                prisoner's property except as necessary to transport sealed property under direct staff supervision.

    V.          When a prisoner transfers between institutions or to or from a Level I facility outside the security
                perimeter of a multi-level institution, all of the prisoner's personal property must be packed as set forth
                below except for those items authorized to be carried or worn by the prisoner during transport or carried
                separately by transportation officers pursuant to PD 04.04.135 “Custodial Transportation of Offenders”
                and the Department’s Transportation Manual. For transfers from a reception facility, the prisoner shall
                be provided a container which can be locked or otherwise securely sealed in which the prisoner's
                property shall be packed. For all other transfers, the sending facility shall provide each prisoner with a
                duffel bag or similarly sized container(s) authorized by the CFA Deputy Director in which the prisoner’s
                property shall be packed unless all property fits into a footlocker owned by the prisoner. Additional
                duffel bags or similarly sized containers shall be provided as necessary to pack allowable excess legal
                property unless the property fits into footlockers owned by the prisoner for storage of that property.
                Televisions and typewriters shall be packed separately in an appropriate container with adequate
                packing materials (e.g., newspaper) when transferred between institutions or to or from a Level I facility
                outside the security perimeter of a multi-level institution; musical instruments which are difficult to pack
                with personal property (e.g., guitar; keyboard) also may be packed separately either in a case owned by
                the prisoner or, if a case is not owned, in an appropriate container with adequate packing materials.
                Any property stored for the prisoner also shall transfer with the prisoner.

    W.          Food items shall be transferred between institutions only if in their original, unopened container or, if
                opened, in their original container with lid. Food items sold in a package which does not have a lid
                (e.g., potato chips, snack cakes) shall transfer only if unopened. Food items that cannot be stored or
                transferred pursuant to this paragraph shall be destroyed. Food items shall be stored only if in
                unopened cans or in unopened vacuum packed containers.

    X.          All property shall be itemized by staff at the sending facility on a Prisoner Personal Property Receipt
                (CSJ-241-A or CSJ-241-B) or, for transfers from a reception facility, a Prisoner Personal Property
                Receipt - Reception Facility (CSJ-241-R). Any property that is damaged or altered shall be specifically
                identified on the receipt by staff at the sending facility, who also shall issue a Notice of Intent to Conduct
                an Administrative Hearing (CSJ-282) or misconduct report as set forth in PD 03.03.105 “Prisoner
                Discipline”, as appropriate. Any hearing required on the damaged or altered property may be
                conducted at either the sending or receiving facility; if the hearing will be conducted at the receiving
                facility, the property shall be packed separately with a copy of the Notice of Intent to Conduct an
      Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.935 Filed 07/07/20 Page 8 of 26
DOCUMENT TYPE                      EFFECTIVE DATE                   NUMBER
POLICY DIRECTIVE                   03/21/11                         04.07.112                        PAGE   7   OF   9


                Administrative Hearing/misconduct report attached.

    Y.          Once a prisoner's property is packed, it shall be securely sealed in its container in a manner to prohibit
                unauthorized entry and the seal number written on the property receipt. Staff are responsible to ensure
                that the seals remain unbroken until the container is opened and unpacked at the receiving facility.
                Wherever possible, this shall be done in the prisoner's presence. Once unpacked at the receiving
                facility, staff shall determine which items are allowed at that security level and return all allowable
                property to the prisoner within one calendar day after its arrival at the receiving facility. If the prisoner’s
                property exceeds allowable limits, the prisoner shall be given a reasonable opportunity to exchange an
                allowable item with an item that did not fit within property limits prior to disposal of the excess property.
                Items not allowed at the receiving facility based solely on the security level of that facility shall be
                disposed of only as set forth in Paragraph KK and, if applicable, Paragraph Z; although a hearing is not
                required, the prisoner’s preferred disposition shall be considered.

    Z.          If a prisoner is placed in Level IV or V except as an initial placement from a reception facility and the
                prisoner's true security level is less than the security level at which the prisoner is placed (i.e., waived to
                increased custody), the prisoner's property which is not allowed at that level shall be stored for the
                prisoner at the receiving facility for at least 30 calendar days or until the prisoner has exhausted
                available administrative remedies (e.g., grievance process), whichever is longer, so that the prisoner is
                not deprived of the property if returned to a security level in which the property is allowed; this does not
                restrict the prisoner from electing to dispose of the property as otherwise allowed by this policy in lieu of
                storage.

    AA.         The property which is not allowed pursuant to Paragraph Y, including property stored pursuant to
                Paragraph Z, shall be listed on the Prisoner Personal Property Receipt (CSJ-241-A or, for Level IV or V,
                CSJ-241-B) by staff at the receiving facility, and the prisoner shall sign to indicate that s/he agrees with
                the list. If the prisoner contends that the form does not accurately identify the items not allowed at that
                security level, s/he may write on the list the additional items s/he contends were not included. If staff
                disagree with the additions, it shall be noted on the form. The form shall be signed by the staff member,
                the prisoner, and one additional staff member as a witness if there is a disagreement as to the property
                items which are listed. If the prisoner chooses not to sign, that shall be documented on the form. A
                copy of the form shall be given to the prisoner.

    CONTRABAND HANDLING

    BB.         For purposes of this policy, contraband is defined as any personal property which is not specifically
                authorized by this policy, authorized property which is in excess of allowable limits, authorized property
                which has been altered, authorized property which was obtained or sent from an unauthorized source,
                metered envelopes that reflect tampering, and authorized property which belongs to another prisoner.
                Contraband also includes personal property that is no longer functional as to its intended purpose
                unless the item can be repaired through the institution by an approved vendor and the prisoner agrees
                to immediately mail the item out for repair and can pay the full cost of mailing and repair. An authorized
                publication is not considered altered solely due to pages of the publication being removed (e.g., pictures
                cut out) or portions of it blocked out.

    CC.         A prisoner may at any time be given a direct order to pack up his/her property, using a duffel bag,
                footlocker, or similarly sized container(s) authorized by the CFA Deputy Director, to determine if the
                prisoner is exceeding the property limits set forth in this policy. A record shall be maintained by the
                institution of each pack-up. Upon request, a prisoner shall be given a reasonable opportunity to
                exchange a packed allowable item with an item that did not fit within the duffel bag or container(s) prior
                to staff processing the excess allowable property as contraband.

    DD.         An item believed to be contraband shall be confiscated. Unless the prisoner was provided a Prisoner
                Personal Property Receipt (CSJ-241-B) due to a property reduction resulting from an increase in
                custody, the prisoner shall be issued a Contraband Removal Record (CSJ-284), and either a
                misconduct report as set forth in PD 03.03.105 “Prisoner Discipline” or a Notice of Intent to Conduct an
          Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.936 Filed 07/07/20 Page 9 of 26
DOCUMENT TYPE                      EFFECTIVE DATE                 NUMBER
POLICY DIRECTIVE                   03/21/11                       04.07.112                      PAGE   8   OF   9


                Administrative Hearing (CSJ-282). A hearing on the misconduct report shall be conducted as set forth
                in PD 03.03.105. A hearing on the Notice shall be conducted as set forth below.

    EE.         Unless the prisoner waives the administrative hearing in writing and the prisoner and staff agree on
                disposition of the property as authorized by this policy, a hearing shall be conducted pursuant to
                Administrative Rule 791.3310 for the facility hearing officer to determine if the property is contraband
                and, if so, the appropriate disposition of the property. The hearing officer shall not be the person who
                issued the Notice or, if reviewed with the prisoner prior to the hearing, the person who reviewed the
                Notice with the prisoner. The hearing officer shall complete an Administrative Hearing Report (CSJ-
                144) to document the findings made at the hearing, including the hearing officer’s determination as to
                disposition of any property found to be contraband. Contraband property may be disposed of only as
                set forth below. The hearing officer may take into consideration the prisoner’s choice of disposition in
                making that determination. Property determined not to be contraband shall be returned to the prisoner.

                Disposition of Contraband

    FF.         The possession of a weapon or an item which is illegal to be possessed outside a correctional facility
                shall be reported to the Michigan State Police. After the item is photographed, it shall be turned over to
                the Michigan State Police for disposition.

    GG.         Food items not in a sealed can or an unopened vacuum packed container, alcoholic beverages,
                tobacco products, and matches shall be destroyed after the items are photographed and appropriate
                records prepared.

    HH.         Money and postage, including reusable metered envelopes, shall be turned over to the Prisoner Benefit
                Fund for use by the Prisoner Benefit Fund after they are photographed and appropriate records
                prepared.

    II.         Except for money and postage, items determined to not belong to the prisoner shall be returned to its
                rightful owner or, if ordered by a facility hearing officer, destroyed or donated to a charity approved by
                the Warden, after exhaustion of available administrative remedies unless determined at a Class II
                misconduct hearing to be stolen from an identified prisoner. The facility hearing officer shall take into
                account the circumstances involved when determining the appropriate disposition.

    JJ.         Items determined at a Class II misconduct hearing to be stolen from an identified prisoner shall be
                returned to that prisoner after the items are photographed and appropriate records prepared. If the item
                would be contraband if possessed by that prisoner, the process set forth in Paragraphs DD and EE
                shall be followed and the item disposed of as otherwise set forth in this section.

    KK.         All other contraband shall be disposed of through one of the following options after exhaustion of
                available administrative remedies; if a hearing was conducted, the specific disposal option chosen by
                the hearing officer shall be identified in the Administrative Hearing Report (CSJ-144) or Misconduct
                Report, as applicable:

                1.      Mailed at the prisoner's expense to a single address designated by the prisoner, except that an
                        item shall not be mailed to another prisoner, a court, an identified public official, or a
                        Department employee unless that employee or public official is an immediate family member of
                        the prisoner. Funds shall not be loaned for this purpose except at a reception facility, in which
                        case the prisoner must agree in writing to repay the loan at 100% of future funds received for
                        credit to his/her institutional account. Whenever an item is to be mailed out at a prisoner’s
                        expense but the prisoner does not have sufficient funds to pay the required postage, the item
                        may be destroyed no sooner than ten business days after the prisoner is notified in writing of
                        this intent; the item shall be mailed out at the prisoner’s expense during this ten day period if
                        the prisoner receives sufficient funds to pay the postage.

                2.      Retained and stored by the institution for up to 30 calendar days for pick-up by a party
     Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.937 Filed 07/07/20 Page 10 of 26
DOCUMENT TYPE                      EFFECTIVE DATE                  NUMBER
POLICY DIRECTIVE                   03/21/11                        04.07.112                       PAGE   9   OF   9


                        designated by the prisoner. If the property is not picked up within 30 calendar days, the
                        property may be destroyed no sooner than ten business days after the prisoner is notified in
                        writing of this intent; the item may be picked up during this ten day period. The Notice shall not
                        be issued until the expiration of the 30 calendar day period.

                3.      Donated to a charity approved by the Warden.

                4.      Destroyed if requested by the prisoner or if the item is written material, except that publications
                        and photographs shall be destroyed only if requested by the prisoner or as allowed pursuant to
                        numbers 1 and 2 above. A television ordered to be destroyed that is in good working condition
                        may be retained by the Department for use by prisoners in the Incentives in Segregation
                        Program and Adaptive Skills Residential Program, and as otherwise approved by the CFA
                        Deputy Director.

    SUBSEQUENT REDUCTIONS IN ALLOWABLE PERSONAL PROPERTY

    LL.         Notice of any subsequent reductions in allowable prisoner personal property shall be provided to
                prisoners by posting a notice in all housing units. A prisoner may not be issued a misconduct report for
                possession of such property until the notice has been posted for at least 30 calendar days.

    PROCEDURES

    MM.         Wardens shall ensure that operating procedures are developed to implement requirements set forth in
                this policy directive; this shall be completed within 60 calendar days after the effective date of the policy
                directive. This requirement includes ensuring that their existing procedures are revised or rescinded, as
                appropriate, if inconsistent with policy requirements or no longer needed. Facility procedures shall not
                conflict with procedures issued by the Director.

    AUDIT ELEMENTS

    NN.         A Primary Audit Elements List has been developed and is available on the Department’s Document
                Access System to assist with self audit of this policy pursuant to PD 01.05.100 “Self Audit of Policies
                and Procedures”.

    ATTACHMENTS

    OO.         This policy includes the following attachments:

                1.      Attachment A - Level V.
                2.      Attachment B - Level IV.
                3.      Attachment C - Level I and II.
                4.      Attachment D - Standardized Property List.



    APPROVED: RMcK             03/16/11
     Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.938 Filed 07/07/20 Page 11 of 26
DOCUMENT TYPE                      EFFECTIVE DATE                  NUMBER
PD ATTACHMENT                      03/21/11                        04.07.112A                      PAGE   1   OF   3


                                                         ATTACHMENT A

                                                              LEVEL V

    Prisoners housed in Level V shall be allowed to purchase and possess only the following:

    Clothing - except for religious clothing items, must be labeled with prisoner's identification number prior to being
    given to the prisoner.

    1.          The following underwear items:

                a.      Undershirts; however, undershirts may be purchased and worn only if white and without
                        pockets. Undershirts may be worn as an outer garment only while participating in athletic
                        activities, during yard, while going directly to and from athletic activities or yard, and in their
                        housing units.

                b.      Briefs/boxer shorts; however, they may be purchased and worn only if not provocative in
                        appearance (i.e., no thongs, no cut-outs, no “see-through” material) and must be worn only as
                        an under garment.

                c.      Thermal underwear; however, only white or off-white thermal underwear may be purchased and
                        worn, and must be worn only as an under garment.

                d.      Socks. This does not include pantyhose, nylons, or tights.

                e.      Athletic supporters (no cup), which must be worn only as an under garment.

    2.          One winter coat or winter jacket. See Paragraph J, no. 9, and Paragraph K for additional requirements
                regarding the purchase and wearing of these items.

    3.          One pair winter gloves or winter mittens. Only single-layered knit or single-layered fabric unlined
                gloves/mittens are authorized. See Paragraph K for additional requirements regarding the purchase
                and wearing of these items.

    4.          Religious clothing items identified in Attachment A to PD 05.03.150 “Religious Beliefs and Practices of
                Prisoners”. Such items may be purchased and worn only as set forth in that policy.

    Appliances - must be purchased from the Standardized Property List and must be inscribed with prisoner's
    identification number prior to being given to the prisoner.

    5.          One portable typewriter, including the typewriter’s box provided it is flattened and stored in the
                prisoner’s footlocker/wall locker except when used to pack the typewriter for transfer.

    6.          One television. External antennas are not permitted if cable/satellite television programming is
                available to the prisoner at the facility; if not permitted, the antenna shall be stored for the prisoner and
                transfer with the prisoner’s personal property when the prisoner transfers to another facility until the
                prisoner no longer owns the television or the prisoner agrees in writing to an alternative disposition
                (e.g., mail out at prisoner’s expense; destroy).

    7.          One radio.

    8.          One cassette tape player, provided it was legitimately purchased from a prior Standardized Property
                List/Standardized Appliance List or prior to the issuance of a Standardized Appliance List; however, if a
                combination radio/tape player is purchased, the cassette tape player must be disposed of when the
                combination radio/tape player is received. Cassette tape players are no longer available for purchase.
     Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.939 Filed 07/07/20 Page 12 of 26
DOCUMENT TYPE                     EFFECTIVE DATE                 NUMBER
PD ATTACHMENT                     03/21/11                       04.07.112A                      PAGE   2   OF   3


    9.          One combination radio/tape player in lieu of a radio (no. 7) and a cassette tape player (no. 8); however,
                a prisoner who does not own a cassette tape player may possess both a radio and a combination
                radio/tape player.

    10.         One MP3 player. The player does not need to be labeled or inscribed with the prisoner’s name and
                number; the manufacturer will electronically enter this information in the player.

    11.         One pair of headphones. This is in addition to ear buds.

    12.         One surge protector.

    Health items

    13.         Prescription glasses and medically necessary items authorized pursuant to PD 04.06.165 “Optometric
                Services” or PD 04.06.160 “Medical Details and Special Accommodation Notices”, as appropriate.
                Rigid or hard eyeglass cases are prohibited. Prescription eyeglasses and medically necessary items
                may exceed $75.

    14.         Prescription medication as authorized by the appropriate health care provider.

    15.         One pair of shower shoes purchased through a prisoner store. Shower shoes may be worn only in the
                housing unit.

    Leisure time items

    16.         Books, magazines, newspapers, and catalogs, subject to PD 05.03.118 “Prisoner Mail”. Law books and
                books required for correspondence courses approved pursuant to PD 05.02.119 “Correspondence
                Courses” or for college programming offered pursuant to PD 05.02.112 “Education Programs for
                Prisoners” may exceed $75.

    17.         Playing cards; does not include trading or collectible cards. New purchases must be through a prisoner
                store.

    18.         A maximum of 24 cassette tapes if cassette tape player or combination radio/tape player is owned or on
                order. Cassette tapes required for correspondence courses approved pursuant to PD 05.02.119
                “Correspondence Courses” or for college programming offered pursuant to PD 05.02.112 “Education
                Programs for Prisoners” may exceed $75.

    19.         One cassette tape case if cassette tapes are owned or on order. New purchases shall not have more
                than 24 slots. The case must be labeled or inscribed with the prisoner's identification number prior to
                being given to the prisoner.

    20.         MP3 player accessories if player is owned or on order that is compatible with the accessory.

    21.         Table/board games. Electronic/computerized games are prohibited. “Dungeons and Dragons” and
                fantasy role-playing games of a similar type also are prohibited. Chess pieces must be either hollow
                with no bottom or solid. Game boards (e.g., checker/chess boards) must be cardboard. Games shall
                not contain dice, metal pieces, or other items which may pose a threat to the custody and security of the
                institution. The game box must be labeled with the prisoner's identification number prior to being given
                to the prisoner.

    22.         Hobbycraft items as approved on the prisoner’s Hobbycraft Card at the facility in which the prisoner is
                housed.

    23.         Recreational equipment limited to one pair of athletic shoes as approved by the CFA Deputy Director or
                designee. Athletic shoes shall not be worn on visits or worn on assignment where state-issued
     Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.940 Filed 07/07/20 Page 13 of 26
DOCUMENT TYPE                      EFFECTIVE DATE                  NUMBER
PD ATTACHMENT                      03/21/11                        04.07.112A                       PAGE   3   OF   3


                footwear is issued pursuant to PD 04.07.110 “State-Issued Items and Cell/Room Furnishings” as
                required footwear for that assignment. Must be labeled with prisoner's identification number prior to
                being given to the prisoner. A prisoner must turn in his/her state-issued athletic shoes prior to receiving
                personal athletic shoes.

    Personal items

    24.         One plain ring, or wedding band set, without stones or insignia.

    25.         Other religious items, as authorized by PD 05.03.150 “Religious Beliefs and Practices of Prisoners”.
                Religious clothing is included in no. 4 and publications are included in no. 16. All religious symbols and
                emblems authorized pursuant to PD 05.03.150 must be worn only under clothing; i.e., they shall not be
                visible.

    26.         One padlock for each footlocker and wall locker; however, if single-celled in Level V, the padlock(s)
                shall be stored for the prisoner until his/her custody level is reduced. Staff must have key to unlock all
                locks. The padlock must be inscribed with the prisoner's identification number prior to being given to
                the prisoner.

    27.         Written material, including personal correspondence, and photographs, subject to PD 05.03.118
                “Prisoner Mail”. This includes stamped self-addressed envelopes from attorneys and legitimate
                religious organizations as authorized in PD 05.03.118. Publications are included in no. 16.

    28.         Reading glasses.

    Miscellaneous items

    29.         Legal property as set forth in Paragraphs M and N. Law books are included in no. 16.

    30.         Footlocker(s) if required to store excess allowable legal property after a hearing conducted as set forth
                in Paragraph N. The footlocker shall be used to store excess allowable legal property only. New
                footlockers must be purchased from the Standardized Property List. Each footlocker must be inscribed
                with the prisoner's identification number prior to being given to the prisoner.

    31.         Calendars. All new purchases must be through a prisoner store or as provided for in Paragraph E.

    32.         Appliance plug adapters, as approved by the CFA Deputy Director.

    33.         Other items currently on the Standardized Store List and available for purchase by Level V prisoners
                through the prisoner store for the institution at which the prisoner is housed, metered envelopes
                purchased through a prisoner store, and items purchased through the Securepak Program that are
                available for purchase by or for Level V prisoners at the institution at which the prisoner is housed.
                Store and Securepak items are not required to be the same brand, type, or color as the items
                authorized to be purchased at the institution. An item shall not be approved if it is otherwise prohibited
                to be purchased and possessed by prisoners in Level V pursuant to this policy or PD 04.02.130
                “Prisoner Store”. Consumable or expendable items, including metered envelopes, shall not be
                permitted to accumulate in excess of $100; however, if a prisoner has received a Securepak order, the
                prisoner may have a total of $185 in consumable or expendable items in his/her possession for 30
                calendar days after the items were received by the prisoner unless it can be proved at a hearing
                conducted pursuant to Administrative Rule 791.3310 that the prisoner is using the items to operate
                his/her own “store” for profit or to exploit or corrupt another prisoner. A prisoner shall not have in his/her
                possession at any time more than the equivalent of 30 metered envelopes.
     Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.941 Filed 07/07/20 Page 14 of 26
DOCUMENT TYPE                      EFFECTIVE DATE                  NUMBER
PD ATTACHMENT                      03/21/11                        04.07.112B                       PAGE   1   OF   5


                                                        ATTACHMENT B

                                                            LEVEL IV

    Prisoners housed in Level IV shall be allowed to purchase and possess only the following:

    Clothing - except for religious clothing items, must be labeled with prisoner’s identification number prior to being
    given to the prisoner.

    1.          The following underwear items:

                a.      Undershirts; however, undershirts may be purchased and worn only if white and without
                        pockets. Male prisoners may wear undershirts as an outer garment only while participating in
                        athletic activities, during yard, while going directly to and from athletic activities or yard, and in
                        their housing units.

                b.      For female prisoners, tank tops approved by the CFA Deputy Director or designee. Female
                        prisoners may wear tank tops as an outer garment only while participating in athletic activities,
                        during yard, while going directly to and from athletic activities or yard, and in their housing units.

                c.      Briefs/boxer shorts for male prisoners and panties for female prisoners. However, they may be
                        purchased and worn only if not provocative in appearance (i.e., no thongs, no cut-outs, no “see-
                        through” material) and must be worn only as an under garment.

                d.      Thermal underwear; however, only white or off-white thermal underwear may be purchased and
                        worn, and must be worn only as an under garment.

                e.      Brassieres for female prisoners only; however, only brassieres without underwiring and without
                        padding may be purchased and worn, and must be worn only as an under garment.

                f.      Socks. This does not include pantyhose, nylons, or tights.

                g.      Athletic supporters (no cups) for male prisoners only, which must be worn only as an under
                        garment.

    2.          One winter coat or winter jacket. See Paragraph J, no. 9, and Paragraph K for additional requirements
                regarding the purchase and wearing of these items.

    3.          One pair winter gloves or winter mittens. Only single-layered knit or single-layered fabric unlined
                gloves/mittens are authorized. See Paragraph K for additional requirements regarding the purchase
                and wearing of these items.

    4.          Religious clothing items identified in Attachment A to PD 05.03.150 “Religious Beliefs and Practices of
                Prisoners”. Such items may be purchased and worn only as set forth in that policy.

    5.          One outfit which may be worn only for court appearances as set forth in PD 04.04.135 “Custodial
                Transportation of Offenders” and for visits, except that personal shoes shall not be worn on a visit.
                Prisoners may replace, exchange, or add an item to the outfit only two times each calendar year. The
                prisoner shall choose the outfit only from the following:

                a.      One belt with a buckle no larger than 2”x2”.

                b.      One shirt, one t-shirt, or, for female prisoners only, one blouse. This does not include
                        sweatshirts. Tops may not be worn if they are predominantly black, navy blue, tan, or gray.

                c.      One dress for female prisoners only.
     Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.942 Filed 07/07/20 Page 15 of 26
DOCUMENT TYPE                      EFFECTIVE DATE                  NUMBER
PD ATTACHMENT                      03/21/11                        04.07.112B                      PAGE   2   OF   5


                d.      One girdle without metal stays for female prisoners only.

                e.      One pair of nylons or pantyhose for female prisoners only.

                f.      One pair of shoes. This is in addition to shower shoes sold through a prisoner store.

                g.      One skirt for female prisoners only.

                h.      One slip for female prisoners only.

                i.      One sweater, which may not be worn if predominantly black, navy blue, tan, or gray.

                j.      One pair of trousers, slacks, or jeans, which may not be worn if predominantly black, brown,
                        gray, or navy blue. However, “blue jeans” are allowed to be worn. Sweatpants and jogging
                        pants are not considered to be trousers or slacks and therefore are not allowed to be worn.

    Appliances - must be purchased from the Standardized Property List and must be inscribed with prisoner's
    identification number prior to being given to the prisoner.

    6.          One portable typewriter, including the typewriter’s box provided it is flattened and stored in the
                prisoner’s footlocker/wall locker except when used to pack the typewriter for transfer.

    7.          One television. External antennas are not permitted if cable/satellite television programming is
                available to the prisoner at the facility; if not permitted, the antenna shall be stored for the prisoner and
                transfer with the prisoner’s personal property when the prisoner transfers to another facility until the
                prisoner no longer owns the television or the prisoner agrees in writing to an alternative disposition
                (e.g., mail out at prisoner’s expense; destroy).

    8.          One radio.

    9.          One cassette tape player, provided it was legitimately purchased from a prior Standardized Property
                List/Standardized Appliance List or prior to the issuance of a Standardized Appliance List; however, if a
                combination radio/tape player is purchased, the cassette tape player must be disposed of when the
                combination radio/tape player is received. Cassette tape players are no longer available for purchase.

    10.         One combination radio/tape player in lieu of a radio (no. 8) and a cassette tape player (no. 9); however,
                a prisoner who does not own a cassette tape player may possess both a radio and a combination
                radio/tape player.

    11.         One MP3 player. The player does not need to be labeled or inscribed with the prisoner’s name and
                number; the manufacturer will electronically enter this information in the player.

    12.         One pair of headphones. This is in addition to ear buds.

    13          One calculator.

    14.         One electric shaver.

    15.         One beard trimmer for male prisoners only.

    16.         One surge protector.
     Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.943 Filed 07/07/20 Page 16 of 26
DOCUMENT TYPE                      EFFECTIVE DATE                 NUMBER
PD ATTACHMENT                      03/21/11                       04.07.112B                     PAGE   3   OF   5


    Health items

    17.         Prescription glasses and medically necessary items authorized pursuant to PD 04.06.165 “Optometric
                Services” or PD 04.06.160 “Medical Details and Special Accommodation Notices”, as appropriate.
                Rigid or hard eyeglass cases are prohibited. Prescription eyeglasses and medically necessary items
                may exceed $75.

    18.         Prescription medication as authorized by the appropriate health care provider.

    19.         One pair of shower shoes purchased through a prisoner store. Shower shoes may be worn only in the
                housing unit.

    Leisure time items

    20.         Books, magazines, newspapers, and catalogs, subject to PD 05.03.118 “Prisoner Mail”. Law books and
                books required for correspondence courses approved pursuant to PD 05.02.119 “Correspondence
                Courses” or for college programming offered pursuant to PD 05.02.112 “Education Programs for
                Prisoners” may exceed $75.

    21.         Playing cards; does not include trading or collectible cards. New purchases must be through a prisoner
                store.

    22.         A maximum of 24 cassette tapes if cassette tape player or combination radio/tape player is owned or on
                order. Cassette tapes required for correspondence courses approved pursuant to PD 05.02.119
                “Correspondence Courses” or for college programming offered pursuant to PD 05.02.112 “Education
                Programs for Prisoners” may exceed $75.

    23.         One cassette tape case if cassette tapes are owned or on order. New purchases shall not have more
                than 24 slots. The case must be labeled or inscribed with the prisoner's identification number prior to
                being given to the prisoner.

    24.         MP3 player accessories if player is owned or on order that is compatible with the accessory.

    25.         Table/board games. Electronic/computerized games are prohibited. “Dungeons and Dragons” and
                fantasy role-playing games of a similar type also are prohibited. Chess pieces must be either hollow
                with no bottom or solid. Game boards (e.g., checker/chess boards) must be cardboard. Games shall
                not contain dice, metal pieces, or other items which may pose a threat to the custody and security of the
                institution. The game box must be labeled with the prisoner's identification number prior to being given
                to the prisoner.

    26.         One photo album/scrapbook without wire/metal binding. New purchases must be through a prisoner
                store. The album/scrapbook must be labeled with the prisoner's identification number prior to being
                given to the prisoner.

    27.         Hobbycraft items as approved on the prisoner’s Hobbycraft Card at the facility in which the prisoner is
                housed.

    28.         Recreational equipment limited to one pair of athletic shoes as approved by the CFA Deputy Director or
                designee. Athletic shoes shall not be worn on visits or worn on assignment where state-issued
                footwear is issued pursuant to PD 04.07.110 “State-Issued Items and Cell/Room Furnishings” as
                required footwear for that assignment. Must be labeled with prisoner's identification number prior to
                being given to the prisoner. A prisoner must turn in his/her state-issued athletic shoes prior to receiving
                personal athletic shoes.
     Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.944 Filed 07/07/20 Page 17 of 26
DOCUMENT TYPE                      EFFECTIVE DATE                 NUMBER
PD ATTACHMENT                      03/21/11                       04.07.112B                     PAGE   4   OF   5


    Personal items

    29.         One plain ring, or wedding band set, without stones or insignia.

    30.         Other religious items, as authorized by PD 05.03.150 “Religious Beliefs and Practices of Prisoners”.
                Religious clothing is included in no. 4. Publications are included in no. 20. All religious symbols and
                emblems authorized pursuant to PD 05.03.150 must be worn only under clothing; i.e., they shall not be
                visible.

    31.         One padlock for each footlocker and wall locker. Must be combination lock, and be able to be opened
                by staff with a V70 key; staff must have a key to unlock all locks. The padlock must be inscribed with the
                prisoner's identification number prior to being given to the prisoner.

    32.         Written material, including personal correspondence, and photographs, subject to PD 05.03.118
                “Prisoner Mail”. This includes stamped self-addressed envelopes from attorneys and legitimate
                religious organizations as authorized in PD 05.03.118. Publications are included in no. 20.

    33.         One wristwatch. Only time, day, date, alarm, dial or face illumination, and stop watch functions are
                allowed.

    34.         One pair of sunglasses with plastic frames and lenses. Lenses shall neither be mirrored nor have
                similar solid reflective coating.

    35.         One pair of reading glasses.

    36.         One pair of small post type earrings, not to exceed a retail value of $20. Earrings may be worn only if
                gold or silver in color, and worn only in the ear.

    37.         One shaving or cosmetic bag. New purchases must be through a prisoner store.

    Miscellaneous items

    38.         Legal property, as set forth in Paragraphs M and N. Law books are included in no. 20 above.

    39.         One footlocker. Additional footlockers for excess allowable legal property are discussed in no. 40. New
                footlockers must be purchased from the Standardized Property List. The footlocker must be inscribed
                with the prisoner's identification number prior to being given to the prisoner.

    40.         Additional footlocker(s) if required to store excess allowable legal property, after a hearing conducted as
                set forth in Paragraph N. The footlocker shall be used to store excess allowable legal property only.
                New purchases must be from the Standardized Property List.

    41.         Calendars. New purchases must be through a prisoner store or as provided for in Paragraph E.

    42.         Appliance adapters, as approved by the CFA Deputy Director.

    43.         Other items currently on the Standardized Store List and available for purchase by Level IV prisoners
                through the prisoner store for the institution at which the prisoner is housed, metered envelopes
                purchased through a prisoner store, and items purchased through the Securepak Program that are
                available for purchase by or for Level IV prisoners at the institution at which the prisoner is housed.
                Store and Securepak items are not required to be the same brand, type, or color as the items
                authorized to be purchased at the institution. An item shall not be approved if it is otherwise prohibited
                to be purchased and possessed by prisoners in Level IV pursuant to this policy or PD 04.02.130
                “Prisoner Store”. Consumable or expendable items, including metered envelopes, shall not be
                permitted to accumulate in excess of $100; however, if a prisoner has received a Securepak order, the
                prisoner may have a total of $185 in consumable or expendable items in his/her possession for 30
     Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.945 Filed 07/07/20 Page 18 of 26
DOCUMENT TYPE                      EFFECTIVE DATE                  NUMBER
PD ATTACHMENT                      03/21/11                        04.07.112B                       PAGE   5   OF   5


                calendar days after the items were received by the prisoner unless it can be proved at a hearing
                conducted pursuant to Administrative Rule 791.3310 that the prisoner is using the items to operate
                his/her own “store” for profit or to exploit or corrupt another prisoner. A prisoner shall not have in his/her
                possession at any time more than the equivalent of 30 metered envelopes.
     Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.946 Filed 07/07/20 Page 19 of 26
DOCUMENT TYPE                      EFFECTIVE DATE                  NUMBER
PD ATTACHMENT                      03/21/11                        04.07.112C                       PAGE   1   OF   6


                                                        ATTACHMENT C

                                                         LEVEL I AND II

    Prisoners housed in Level I or II shall be allowed to purchase and possess only the following:

    Clothing - except for religious clothing items, must be labeled with prisoner’s identification number prior to being
    given to the prisoner.

    1.          The following underwear items:

                a.      Undershirts; however, undershirts may be purchased and worn only if white and without
                        pockets. Male prisoners may wear undershirts as an outer garment only while participating in
                        athletic activities, during yard, while going directly to and from athletic activities or yard, and in
                        their housing units.

                b.      For female prisoners, tank tops approved by the CFA Deputy Director or designee. Female
                        prisoners may wear the tank tops as an outer garment only while participating in athletic
                        activities, during yard, while going directly to and from athletic activities or yard, and in their
                        housing units.

                c.      Briefs/boxer shorts for male prisoners and panties for female prisoners. However, they may be
                        purchased and worn only if not provocative in appearance (i.e., no thongs, no cut-outs, no “see-
                        through” material) and must be worn only as an under garment.

                d.      Thermal underwear; however, only white or off-white thermal underwear may be purchased and
                        worn, and must be worn only as an under garment.

                e.      Brassieres for female prisoners only; however, only brassieres without underwiring and without
                        padding may be purchased and worn, and must be worn only as an under garment.

                f.      Socks. This does not include pantyhose, nylons, or tights.

                g.      Athletic supporters (no cup) for male prisoners only, which must be worn only as an under
                        garment.

    2.          One winter coat or winter jacket. See Paragraph J, nos. 1 and 9, and Paragraph K for additional
                requirements regarding the purchase and wearing of these items.

    3.          One pair winter gloves or winter mittens. Only single-layered knit or single-layered fabric unlined
                gloves/mittens are authorized. See Paragraph K for additional requirements regarding the purchase
                and wearing of these items.

    4.          One lightweight coat or jacket.     See Paragraph J, no. 9 for additional requirements regarding the
                purchase of these items.

    5.          The following types of footwear:

                a.      One pair of slippers.

                b.      One pair of winter boots/overshoes.

                c.      Three pairs of shoes. This includes sandals and athletic shoes authorized in no. 38 but does
                        not include shower shoes authorized in no. 28.

                Only footwear which meet the requirements set forth in Paragraph J, no. 8 may be purchased and worn;
     Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.947 Filed 07/07/20 Page 20 of 26
DOCUMENT TYPE                      EFFECTIVE DATE                  NUMBER
PD ATTACHMENT                      03/21/11                        04.07.112C                      PAGE   2   OF   6


                however, personal footwear shall not be worn on visits or on assignments where state-issued footwear
                is required special assignment clothing issued pursuant to PD 04.07.110 “State-Issued Items and
                Cell/Room Furnishings”.

    6.          Religious clothing items identified in Attachment A to PD 05.03.150 “Religious Beliefs and Practices of
                Prisoners”. Such items may be purchased and worn only as set forth in that policy.

    7.          Sweatshirts, sweatpants, and athletic shorts may be purchased and worn only if they are plain (e.g., no
                logos or pictures, except if part of the tag sewn into a seam). Sweatshirts and sweatpants must be
                fleece. Sweatshirts must be pull-over style; they may not be purchased or worn if they have hoods or
                zippers or if they are black, navy blue, tan, or gray. Sweatpants may not be purchased or worn if they
                have a drawn string or if they are black, brown, gray, or navy blue. Only athletic shorts approved by the
                CFA Deputy Director may be purchased; black, brown, gray, and navy blue are prohibited.

                Sweatshirts, sweatpants, and athletic shorts authorized to be worn may be worn only while participating
                in athletic activities, during yard, while going directly to and from athletic activities or yard, and in the
                prisoner's housing unit. They may not be worn at any other time.

    8.          Bathrobes may be purchased and worn only if plain (e.g., no logos or pictures, except if part of the tag
                sewn into a seam), without a removable belt, and long enough for the hem to fall below the prisoner’s
                knees. Bathrobes purchased and worn by female prisoners must have button, snap, zipper, or velcro-
                type closure from neckline to hem. Bathrobes may be worn only in the prisoner’s housing unit.
                Prisoners may keep other bathrobes which were in their possession prior to January 12, 1998, but may
                not wear them at any time.

    9.          The following items may be purchased and possessed but shall be worn only for court appearances as
                set forth in PD 04.04.135 “Custodial Transportation of Offenders” and for visits (including for “photo line”
                if run during a visit):

                a.      One belt with a buckle no larger than 2”x2”.

                b.      Shirts and, for female prisoners only, blouses. They may not be worn if predominantly black,
                        navy blue, tan, or gray. Sweatshirts are covered in no. 7.

                c.      Dresses and skirts for female prisoners only.

                d.      Girdles without metal stays for female prisoners only.

                e.      Nylons and pantyhose for female prisoners only.

                f.      Slips for female prisoners only.

                g.      Sweaters, which may not be worn if predominantly black, navy blue, tan, or gray.

                h.      Trousers, slacks, and jeans, which may not be worn if predominantly black, brown, gray, or
                        navy blue. However, “blue jeans” are allowed to be worn. Sweatpants and jogging pants are
                        not considered to be trousers or slacks. Sweatpants are covered in no. 7. Jogging pants are
                        covered in no. 10.

    10.         The following items may be possessed but shall not be purchased or worn at any time:

                a.      Personal hats and caps.

                b.      Personal pajamas.

                c.      Personal jogging suits, or the pants and top separately.
     Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.948 Filed 07/07/20 Page 21 of 26
DOCUMENT TYPE                       EFFECTIVE DATE                 NUMBER
PD ATTACHMENT                       03/21/11                       04.07.112C                      PAGE   3   OF   6


                d.      Personal walking shorts. Athletic shorts are covered in no. 7.

    Appliances - must be purchased from the Standardized Property List and must be inscribed with prisoner's
    identification number prior to being given to the prisoner.

    11.         One portable typewriter, including the typewriter’s box provided it is flattened and stored in the
                prisoner’s footlocker except when used to pack the typewriter for transfer. Typewriters that require
                disks or diskettes to operate are prohibited.

    12.         One television and, at the women’s facilities, one digital TV converter box. External television antennas
                are not permitted; the antenna shall be stored for the prisoner and transfer with the prisoner’s personal
                property when the prisoner transfers to another facility until the prisoner no longer owns the television or
                the prisoner agrees in writing to an alternative disposition (e.g., mail out at prisoner’s expense; destroy).

    13.         One radio.

    14.         One cassette tape player, provided it was legitimately purchased from a prior Standardized Property
                List/Standardized Appliance List or prior to the issuance of a Standardized Appliance List; however, if a
                combination radio/tape player is purchased, the cassette tape player must be disposed of when the
                combination radio/tape player is received. Cassette tape players are no longer available for purchase.

    15.         One combination radio/tape player in lieu of a radio (no. 13) and a cassette tape player (no. 14);
                however, a prisoner who does not own a cassette tape player may possess both a radio and a
                combination radio/tape player.

    16.         One MP3 player. The player does not need to be labeled or inscribed with the prisoner’s name and
                number; the manufacturer will electronically enter this information in the player.

    17.         One pair of headphones. This is in addition to earbuds.

    18.         One calculator.

    19.         One electric shaver.

    20.         One beard trimmer for male prisoners only.

    21.         One lamp.

    22.         One hair dryer.

    23.         One curling iron for female prisoners only.

    24.         One portable fan.

    25.         One surge protector.

    Health items

    26.         Prescription glasses and medically necessary items authorized pursuant to PD 04.06.165 “Optometric
                Services” or PD 04.06.160 “Medical Details and Special Accommodation Notices”, as appropriate.
                Rigid or hard eyeglass cases are prohibited. Prescription eyeglasses and medically necessary items
                may exceed $75.

    27.         Prescription medication as authorized by the appropriate health care provider.
     Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.949 Filed 07/07/20 Page 22 of 26
DOCUMENT TYPE                     EFFECTIVE DATE                 NUMBER
PD ATTACHMENT                     03/21/11                       04.07.112C                    PAGE   4   OF   6


    28.         One pair of shower shoes purchased through a prisoner store. Shower shoes may be worn only in the
                housing unit.

    Leisure time items

    29.         Books, magazines, newspapers, and catalogs, subject to PD 05.03.118 “Prisoner Mail”. Law books and
                books required for correspondence courses approved pursuant to PD 05.02.119 “Correspondence
                Courses” or for college programming offered pursuant to PD 05.02.112 “Education Programs for
                Prisoners” may exceed $75.

    30.         Playing cards; does not include trading or collectible cards.     New purchases must be through a
                prisoner store.

    31.         A maximum of 24 cassette tapes if cassette tape player or combination radio/tape player is owned or on
                order. A “dry” cassette head cleaner may be included as one of the 24 tapes. Cassette tapes required
                for correspondence courses approved pursuant to PD 05.02.119 “Correspondence Courses” or for
                college programming offered pursuant to PD 05.02.112 “Education Programs for Prisoners” may
                exceed $75.

    32.         One cassette tape case if cassette tapes are owned or on order. New purchases shall not have more
                than 24 slots. The case must be labeled or inscribed with the prisoner's identification number prior to
                being given to the prisoner.

    33.         MP3 player accessories if player is owned or on order that is compatible with the accessory.

    34.         Table/board games. Electronic/computerized games are prohibited. “Dungeons and Dragons” and
                fantasy role-playing games of a similar type also are prohibited. Chess pieces must be either hollow
                with no bottom or solid. Games shall not contain dice, metal pieces or other items which may pose a
                threat to the custody and security of the institution. The game box must be labeled with the prisoner's
                identification number prior to being given to the prisoner.

    35.         One photo album/scrapbook without wire/metal binding. New purchases must be through the prisoner
                store. The album/scrapbook must be labeled with the prisoner's identification number prior to being
                given to the prisoner.

    36.         Hobbycraft items as approved on the prisoner’s Hobbycraft Card at the facility in which the prisoner is
                housed.

    37.         Recreation equipment as specifically approved by the Warden of the institution in which the prisoner is
                housed; this does not include athletic shoes which are addressed below. The equipment shall be
                stored in an area identified by the Warden, which may be the prisoner’s cell or room. The item must be
                labeled or inscribed with the prisoner's identification number prior to delivery to the prisoner.

                Athletic shoes also are authorized recreation equipment. Athletic shoes are subject to the footwear
                limitations set forth in no. 5c; only athletic shoes approved by the CFA Deputy Director or designee may
                be purchased. Athletic shoes must be labeled with the prisoner’s identification number prior to being
                given to the prisoner. Athletic shoes shall not be worn on visits or worn on assignment where state-
                issued footwear is issued pursuant to PD 04.07.110 “State-Issued Items and Cell/Room Furnishings” as
                required footwear for that assignment.

    38.         One musical instrument and one case, as specifically approved by the Warden of the institution in which
                the prisoner is housed. Instruments with voice recording capability are prohibited. Approved
                instruments and cases shall be stored in an area identified by the Warden, which may be the prisoner’s
                cell or room. The case must be labeled or inscribed with the prisoner's identification number prior to
                delivery to the prisoner. Neither the musical instrument nor the case may exceed $75.
     Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.950 Filed 07/07/20 Page 23 of 26
DOCUMENT TYPE                      EFFECTIVE DATE                 NUMBER
PD ATTACHMENT                      03/21/11                       04.07.112C                     PAGE   5   OF   6


    Personal items

    39.         One plain ring, or wedding band set, without stones or insignia.

    40.         Other religious items, as authorized by PD 05.03.150 “Religious Beliefs and Practices of Prisoners”.
                Religious clothing is addressed in no. 6 and publications are addressed in no. 29. All religious symbols
                and emblems authorized pursuant to PD 05.03.150 must be worn only under clothing; i.e., they shall not
                be visible.

    41.         One padlock for each footlocker and wall locker. Must be combination lock and be able to be opened
                by staff with a V70 key; staff must have a key to unlock all locks. The padlock must be inscribed with
                the prisoner's identification number prior to delivery to the prisoner.

    42.         Written material, including personal correspondence and photographs, subject to PD 05.03.118
                “Prisoner Mail”. This includes stamped self-addressed envelopes from attorneys and legitimate
                religious organizations as authorized in PD 05.03.118. Publications are included in no. 29.

    43.         One wristwatch. Only time, day, date, alarm, dial or face illumination, and stop watch functions are
                allowed.

    44.         One pair of sunglasses with plastic frames and lenses. Lenses shall neither be mirrored nor have
                similar solid reflective coating.

    45.         One pair of reading glasses.

    46.         One pair of small post type earrings, not to exceed a retail value of $20. Earrings may be worn only if
                gold or silver in color, and worn only in the ear.

    47.         One shaving or cosmetic bag as approved by the CFA Deputy Director. New purchases must be
                through a prisoner store.

    48.         Non-white towels (no larger than 27”x50”) and washcloths. New purchases must not be black. The
                towels and washcloths must be labeled with the prisoner's identification number before being given to
                the prisoner.

    Miscellaneous items

    49.         Legal property, as set forth in Paragraphs M and N. Law books are included in no. 29.

    50.         One footlocker. Additional footlockers for excess allowable legal property are discussed in no. 51. New
                footlockers must be purchased from the Standardized Property List. The footlocker must be labeled or
                inscribed with the prisoner's identification number prior to being given to the prisoner.

    51.         Additional footlocker(s) if required to store excess allowable legal property, after a hearing conducted as
                set forth in Paragraph N. The footlocker shall be used to store excess allowable legal property only.
                New footlockers must be purchased from the Standardized Property List. Each footlocker must be
                labeled or inscribed with the prisoner’s identification number prior to being given to the prisoner.

    52.         Calendars. New purchases must be through prisoner store or as provided for in Paragraph E.

    53.         Appliance adapters, as approved by the CFA Deputy Director.

    54.         Other items currently on the Standardized Store List, metered envelopes purchased through a prisoner
                store, and items purchased through the Securepak Program. Consumable or expendable items,
                including metered envelopes, shall not be permitted to accumulate in excess of $100; however, if a
                prisoner has received a Securepak order, the prisoner may have a total of $185 in consumable or
     Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.951 Filed 07/07/20 Page 24 of 26
DOCUMENT TYPE                      EFFECTIVE DATE                 NUMBER
PD ATTACHMENT                      03/21/11                       04.07.112C                     PAGE   6   OF   6


                expendable items in his/her possession for 30 calendar days after the items were received by the
                prisoner unless it can be proved at a hearing conducted pursuant to Administrative Rule 791.3310 that
                the prisoner is using the items to operate his/her own “store” for profit or to exploit or corrupt another
                prisoner. A prisoner shall not have in his/her possession at any time more than the equivalent of 30
                metered envelopes.
     Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.952 Filed 07/07/20 Page 25 of 26
DOCUMENT TYPE                  EFFECTIVE DATE                    NUMBER
PD ATTACHMENT                  10/10/11                          04.07.112D                  PAGE   1   OF   2


                                                       ATTACHMENT D

                                                STANDARDIZED PROPERTY LIST

    Item                                         Make and Model

    Appliance Plug Adapter                       Keefe/Access 53029-010N (plug adapter for use with televisions and
                                                 other appliances)

    Beard Trimmer (male prisoners only)          Conair 100A
                                                 Norelco T-510

    NOTE: Trimmer oil is not authorized personal property; therefore, if received with a beard trimmer, the oil is to
    be removed prior to giving the trimmer to the prisoner.

    Calculator                                   Sentry CA348

    Combination Radio/Tape Player                Sony WM-FX193
                                                 Sentry TR 792

    NOTE: A prisoner who was transferred to the Virginia Department of Corrections under the Interstate
    Corrections Compact who legitimately purchased an AIWA HS-TX476 or AIWA HS-TX486 combination
    radio/tape player through the Virginia Department of Corrections is allowed to keep it.

    Curling Iron (female prisoners only)         Conair

    Fan (portable)                               Massey 6” Desk Fan
                                                 West Bend 6” Table Fan

    Footlocker                                   MSI 2640 (silver)
                                                 MSI 2640L (blue)

    NOTE: Only blue footlocker is allowed to be purchased for authorized excess legal property.

    Hair Dryer                                   Eltron OL-1500
                                                 Conair Clear 1600

    Headphone                                    Koss CL-4
                                                 Koss CL-20

    NOTE: A prisoner may have a maximum of one pair of headphones in his/her possession.

    Lamp Replacement Bulb                        Etlin Lighting Mini Fluorescent Lamp Bulb 50338

    Padlock                                      Master Combination Padlock Model #1525

    MP3 Player/Accessories                       Secure Media Systems
                                                 AMP’D 4GB MP3 Player with two AA batteries/ear buds 51908010N
                                                 AMP’D 8GB MP3 Player with two AA batteries/ear buds 51909010N

      Armband with Case                           Secure Media Systems, 51597010N for MP3 Player SEC-100 only
                                                  Secure Media System, 53031010N for AMP’D Model MP3 Players
                                                  only

      Outlet Adapter                              Secure Media Systems, AMP’D 51911010N (for MP3 Player AMPD
                                                  MAXX only)
     Case 1:15-cv-00041-RJJ-PJG ECF No. 146-2, PageID.953 Filed 07/07/20 Page 26 of 26
DOCUMENT TYPE                  EFFECTIVE DATE                  NUMBER
PD ATTACHMENT                  10/10/11                        04.07.112D                      PAGE   2   OF   2


    MP3 Player/Accessories (cont’d)

      Replacement Ear Buds                      Secure Media Systems, AMP’D 51910010N

      Screen Protectors                         Secure Media Systems, 51797010N (3-pack) for AMP’D Model MP3
                                                Players only

      Replacement Charger                       Secure Media Systems, CHG - 100 (for MP3 Player SEC-100 only)

    NOTE: Accessories allowed only if prisoner owns or has on order an MP3 Player that is compatible with the
    accessory. A prisoner may have a maximum of one charger or outlet adapter and one set of ear buds for the
    MP3 Player.

    Radio                                       Clear Tunes CT-9 with Ear Buds
                                                Sony SRF39 FP with Ear Buds

    Reading Glasses                             Keefe/Crawford Distributing Co. #51168

    Shaver: Men’s                               Norelco, Model 6940LC
            Women’s                             Conair Wet/Dry Shaver

    Sunglasses                                  Keefe/Crawford Distributing Co. #50814
                                                Keefe/Crawford Distributing Co. #50816 Clip On

    Surge Suppressor                            Keefe/Crawford Distributing Co. 50180010N

    NOTE: Surge suppressor allowed only if prisoner possesses or has on order an electrical appliance.

    Television                                  Clear Tech CTTVL13NS (Model 4462R)
                                                Clear Tunes 4099201 (includes authorized plug adapter)
                                                Skyworth/AMP'D 51802-010 (includes authorized plug adapter)
                                                Hiteker 12.1” Clear LCD (includes authorized plug adapter)
                                                Hiteker 13" Clear LCD (includes authorized plug adapter)


    NOTE: At facilities where prisoners have cable/satellite television programming available, external antennas
    were removed from previously approved televisions prior to giving the television to the prisoner. That antenna
    shall be stored for the prisoner and transfer with the prisoner’s personal property when the prisoner transfers to
    another facility until the prisoner no longer owns the television or the prisoner agrees in writing to an alternative
    disposition (e.g., mail out at prisoner’s expense; destroy).

    Typewriter                                  Swintec 2410CC (clear cabinet portable typewriter)

    NOTE: Typewriters will be shipped with a nylon ribbon cartridge and without a paper bail.



    APPROVED: DHH         10/06/11
